PER CURIAM: *
The Memorandum and Order of the District Court entered November 30, 2006, *3462006 WL 3484279, granting partial summary judgment in favor of Pogo Producing Company, LLC (“Pogo”) is affirmed for essentially the same reasons given by the District Court. The Memorandum and Order of the District Court entered April 17, 2007, 2007 WL 1144613, granting partial summary judgment in favor of Pogo and enjoining Moore is affirmed for essentially the same reasons given by the District Court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *346published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.